Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Objections
Claim 1 is objected to because of the following informalities:  
“a motor, an air compressor and a turbine which are arranged” in line 4 should be --a motor, an air compressor and a turbine each arranged--;
“at least two radial bearings and a thrust bearing which are arranged” in line 6 should be --at least two radial bearings and a thrust bearing each arranged--;
“and the preset position is such a position that the center of gravity” in line 9 should be --and the preset position is configured such 
Claim 24 is objected to because of the following informalities:
“the thrust disc” in lines 4-5 should be --a thrust disc--;
“in the case” in line 9 should be --in a 
“powering on the static-pressure bearings” in line 14 should be --powering on each of the static-pressure bearings--;
“a magnetic bearing in the corresponding bearing” in lines 14-15 should be -- a magnetic bearing in each of the corresponding static-pressure bearings--;
 “powering off the static-pressure bearings” in line 17 should be --powering off each of the static-pressure bearings--;
“the magnetic bearing in the corresponding bearing” in lines 17-18 should be --the magnetic bearing in each of the corresponding static-pressure bearings--.
“in the bearing” in line 19 should be --in the corresponding bearing--.
Claim 25 is objected to because of the following informalities:
“the thrust disc” in lines 4-5 should be --a thrust disc--;
“during the shutdown of the rotor system” in line 15 should be --during a shutdown of the rotor system--;
“powering on the static-pressure bearings” in line 27 should be --powering on each of the static-pressure bearings--;
“a magnetic bearing in each bearing” in lines 27-28 should be --a magnetic bearing in each of the static-pressure bearings--;
“powering off the static-pressure bearings” in line 29 should be --powering off each of the static-pressure bearings--;
“the magnetic bearing in the corresponding bearings” in lines 29-30 should be --the magnetic bearing in each of the corresponding static-pressure bearings
Claim 30 is objected to because of the following informalities:
 “the fourth magnetic bearing” in line 5 should be --a fourth magnetic bearing--;
“a gas” in line 6 should be --the gas--;
“the fourth gap” in line 6 should be --a fourth gap--;
“the second static-pressure intake throttle hole” in line 7 should be --a second static-pressure intake throttle hole--;
“the radial direction” in line 7 should be --a radial direction--;
“the magnetic forces of the seventh magnetic components” in lines 7-8 should be --a magnetic force of a seventh magnetic component--;
“the pushing action” in line 8 should be --a pushing action--;
“a preset radial position” in line 9 should be --the preset radial position--.
Claim 33 is objected to because of the following informalities:
“the thrust disc” in lines 4-5 should be --a thrust disc--;
“in the case of the shutdown” in line 14 should be --in a case of a shutdown--;
 “powering on the static-pressure bearings” in line 19 should be --powering on each of the static-pressure bearings--;
“a magnetic bearing in the corresponding bearing” in lines 19-20 should be -- a magnetic bearing in each of the corresponding static-pressure bearings--;
“powering off the static-pressure bearings” in line 22 should be --powering off each of 
“the magnetic bearing in the corresponding bearing” in lines 22-23 should be --the magnetic bearing in each of the corresponding static-pressure bearings--
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“locking device” in claim 9 -- “the locking device 110 includes a telescopic jacking unit 111, a connecting rod 112, and a fixing component 113” (see Para 150 of US 2021/0062715 (PGPUB of instant invention)).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 24-25, 30, and 33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 24 recites the limitation “a static-pressure bearing in the radial bearing” in line 3, and then refers to “the static-pressure bearing in the radial bearing” in each of line 7, lines 9-10, and lines 11-12, which renders the claim indefinite because it is not clear which radial bearing is being referred to.
Claim 24 recites the limitation “the bearing” in lines 15-16, and again in line 19, each of which renders the claim indefinite because it is not clear which bearing is being referenced
Claim 25 recites the limitation “a static-pressure bearing in the radial bearing
Claim 25 recites the limitation “the bearing” in line 28, and again in line 31, each of which renders the claim indefinite because it is not clear which bearing is being referenced.
Claim 30 depends from claim 25 and inherits the 112 deficiency of its parent claim.
Claim 30 recites the limitation “the static-pressure bearing in the radial bearing” in line 3, which renders the claim indefinite because it is not clear which radial bearing is being referred to.
Claim 33 recites the limitation “a static-pressure bearing in the radial bearing” in line 3, and then refers to “the static-pressure bearing in the radial bearing” in each of lines 12, lines 14-15, and lines 16-17, which renders the claim indefinite because it is not clear which radial bearing is being referred to.
Claim 33 recites the limitation “the bearing” in lines 20-21, and again in line 24, each of which renders the claim indefinite because it is not clear which bearing is being referenced.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6, 8, 31, and 34-37 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lubell et al. (U.S. 2005/0089392).
Re claim 1:
Lubell discloses a rotor system (Fig. 1 (entire assembly depicted is shown as a type of rotor system; see Title)), comprising: 
a rotating shaft (16, shaft - Para 39 (rotation of shaft described in Para 4)), a shaft body (18, magnetic shaft - Para 39; 20, drive shaft - Para 39; 22, compound flexible shaft - Para 39 (elements 18/20/22 are described in Para 39 as coupled components of shaft 16 and are shown in Fig. 1 as a type of body)) of the rotating shaft (16) being of an integrated structure (see Fig. 1 and Para 39 (elements 18/20/22 are shown and described as a type of integrated structure as Para 39 describes them being coupled in a rigid manner at element 24 and 26 thereby permitting transmission of torque and not permitting radial movement, and the rigid coupling of 18/20/22 makes them integral consistent with the instant disclosure (see Para 104 of US 2021/0062715 which is the PGPUB of the instant invention)) and the rotating shaft (16) being horizontally arranged (see Fig. 1 - element 16 is shown arranged horizontally per the orientation of the Figure); 
a motor (12, motor - Para 37), an air compressor (36, compressor - Para 40 (a type of air compressor as described in Para 50 - “…air flow between the impeller 36 and the turbine 34…”)) and a turbine (34, turbine - Para 40) which are arranged on the rotating shaft (16) in sequence (see Fig. 1 and Paras 39-40 (elements 12, 36, and 34 are shown and described arranged on element 16 in sequence)); and 
at least two radial bearings (46, radial bearing - Para 42; 48, gas bearing - Para 44 (a type of radial bearing as it is described in Para 44 as a “journal bearing” which is described in Para 42 as a type of radial bearing - “…radial gas bearing 46 used to radially support…”); 52, gas journal bearing - Para 52 (described in Para 52 as a type of radial bearing - “…to radially support…”)) and a thrust bearing (40, thrust bearing - Para 44) which are arranged on the rotating shaft (see Fig. 1 - elements 46, 48, 50, and 52 are shown arranged on element 16) and are all non-contact bearings (see Paras 41-42, 44, and 52 (Para 41 describes element 40 as “compliant foil hydrodynamic fluid film type”; Para 42 describes element 46 as a “gas bearing” and further that it is “compliant foil hydrodynamic fluid film” type; and Para 52 describes elements 50 and 52 as gas bearings (all of which are types of non-contact bearings))), wherein 
the thrust bearing (40) is arranged at a preset position (see Fig. 1 at element 40 (a type of preset position is shown)) on one side of the turbine (34) close to the air compressor (36)(see Fig. 1 at element 40 - element 40 is shown a type of preset position which is on one side of element 34 and close to element 36), and the preset position (see Fig. 1 at element 40) is such a position that the center of gravity of the rotor system (entire assembly of Fig. 1) is capable of being located between two radial bearings (46 and 52 (see Fig. 1 - elements 46 and 52 are shown farthest apart among elements 46/48/50/52)) that are farthest apart among the at least two radial bearings (46, 48, 50, 52)(see Fig. 1 - the depicted preset position of element 40 is shown such that a center of gravity of the entire assembly is inherently capable of being between elements 46 and 52 (center of gravity of entire assembly is determined by masses and position of the components, and the position of element 40 as depicted will inherently 
Re claim 2:
Lubell discloses the rotor system (entire assembly of Fig. 1) according to claim 1 (as described above), wherein 
the at least two radial bearings (46, 48, 50, 52) comprise a first radial bearing (52) and a second radial bearing (46), the first radial bearing (52) being arranged on one side of the motor (12) away from the air compressor (36)(see Fig. 1 - element 52 is shown on one side of element 12 away from element 36), and the second radial bearing (46) being arranged between the air compressor (36) and the turbine (34)(), wherein 
the thrust bearing is arranged between the first radial bearing and the motor; or 
the thrust bearing is arranged on one side of the first radial bearing away from the motor; or 
the thrust bearing (40) is arranged between the motor (12) and the air compressor (36)(see Fig. 1 - element 40 is shown between elements 12 and 36).
Re claim 3:
Lubell discloses the rotor system (entire assembly of Fig. 1) according to claim 2 (as described above), 
wherein the at least two radial bearings (46, 48, 50, 52) further comprise a third radial bearing (48) arranged between the motor (12) and the air compressor (36)(see Fig. 1 - element 48 is shown arranged between element 12 and element 36).
Re claims 4 and 34:

wherein the at least two radial bearings (46, 48, 50, 52) further comprise a fourth radial bearing (50) arranged on one side of the turbine (34) away from the air compressor (36)(see Fig. 1 - element 50 is shown on one side of element 34 and away from element 36), wherein 
the thrust bearing is arranged between the first radial bearing and the motor; or 
the thrust bearing is arranged on one side of the first radial bearing away from the motor; or 
the thrust bearing (40) is arranged between the motor (12) and the air compressor (36)(see Fig. 1 - element 40 is shown between elements 12 and 36); or 
the thrust bearing is arranged between the air compressor and the second radial bearing.
Re claim 6:
Lubell discloses the rotor system (entire assembly of Fig. 1) according to claim 2 (as described above), 
wherein a heat insulation layer is arranged on one side of the turbine (34) close to the second radial bearing (46)(see Fig. 5 at element 46 and Para 50 (arrows are shown depicting the “air flow between the impeller 36 and the turbine 34” referenced in Para 50 which is described having a “convective effect” and thereby is shown and described as a type of heat insulation layer; and this airflow is shown on one side of element 34 close to element 46)).
Re claim 8: 
Lubell discloses the rotor system (entire assembly of Fig. 1) according to claim 1 (as described above),
wherein the motor (12) is a starter-generator integrated motor (Para 37 - “The magnetic assembly 12 can also be described as the generator 12 or motor 12.” (as element 12 is either a motor or a generator it must include the structure capable of performing the function described in Paras 120-121 of US 2021/0062715 (PGPUB of instant invention) and thereby is a type of starter-generator integrated motor)).

    PNG
    media_image1.png
    529
    713
    media_image1.png
    Greyscale



Re claims 31, and 35-37:
Lubell discloses a gas turbine generator set (Figs. 2-3 and 5 (shown as a type of gas turbine generator set as also described in Paras 33, 34, and 36)), comprising an intake channel (Modified Fig. 3 above - A (person having ordinary skill in the art would recognize element A as a type of intake channel)), a combustion chamber (32, combustion chamber - Para 38), and the rotor system (entire assembly of Fig. 1) according to claims 1-4 (as described above)(re claims 31, 35-37), wherein the intake channel (Modified Fig. 3 above - A) is communicated with an air inlet (see Figs. 2-3, and 5 at element 36 (a type of air inlet, unlabeled, is shown feeding element 36 and see Para 51 - “the introduction of gas near the impeller 36”)) of the air compressor (36), an air outlet (see Figs. 2-3, and 5 at element 36 (a type of air outlet, unlabeled, is shown exiting element 36 and see Para 40 - “…compressor 36 is used to facilitate gas pressure and gas direction within the powerhead assembly 14…”)) of the air compressor (36) is communicated with an air inlet (see Figs. 2 at element 32 (a type of air inlet is shown at element 32 which is in communication with element 36 and see Paras 38 and 40, specifically - “…fuel injector 30 is used to supply fuel to the combustion chamber 32 which then uses the ignited fuel to Supply the energy force used to propel the powerhead assembly 14…” in Para 38 and “…The compressor 36 is used to facilitate gas pressure and gas direction within the powerhead assembly 14…” in Para 40)) of the combustion chamber (32), and an air outlet (see Figs. 2-3 at elements 32 and 34 (a type of air outlet of element is shown at the exit of element 32 and feeding element 34)) of the combustion chamber (32) is communicated with an air .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Lubell et al. (U.S. 2005/0089392), as applied to claim 4 above, in view of Thomson et al. (U.S. 5,014,518).
Re claim 5:
Lubell discloses the rotor system (entire assembly of Fig. 1) according to claim 4 (as described above).
Lubell fails to disclose wherein the fourth radial bearing is a hydrodynamic-hydrostatic gas hybrid radial bearing.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have utilized the fourth radial bearing of Thomson as the fourth radial bearing of Lubell for the advantage of providing free running, and radial and axial support (Thomson; Col. 5, Lines 31-39).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Lubell et al. (U.S. 2005/0089392), as applied to claim 1 above, in view of Nose et al. (U.S. 5,667,308).
Re claim 7:
Lubell discloses the rotor system (entire assembly of Fig. 1) according to claim 1 (as described above).
Lubell fails to disclose wherein the motor is a dynamic-pressure bearing motor, and a portion of the rotating shaft corresponding to a bearing of the motor is provided with a first dynamic pressure generating groove.
Nose teaches wherein a motor (see Fig. 2 and Col. 3, Lines 7-9 - “…a dynamic pressure bearing device is provided for use in a motor…”) is a dynamic-pressure bearing motor (Col. 3, Lines 7-9 - “…a dynamic pressure bearing device is provided for use in a motor…), and a portion (23, large diameter portion - Col. 4, Line 34) of a rotating shaft (3, revolving shat - Col. 4, Line 33) corresponding to a bearing (Col. 4, the bearing…”) of the motor is provided with a first dynamic pressure generating groove (9, dynamic pressure groove - Col. 4, Lines 58-60)(see Fig. 2 and Col. 4, Lines 58-60 - “A thrust dynamic pressure 9 groove is formed in either the surface 23a of the large diameter portion 23”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modeled the motor of Lubell after the motor of Nose (thereby making the motor of Lubell a dynamic-pressure bearing motor) for the advantage of minimizing axial vibrational movement and minimizing loss of torque in the motor (Nose; Col. 3, Lines 7-15).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Lubell et al. (U.S. 2005/0089392), as applied to claim 1 above, in view of Schwarz et al. (U.S. 2017/0114661).
Re claim 9:
Lubell discloses the rotor system (entire assembly of Fig. 1) according to claim 1 (as described above).
Lubell fails to disclose wherein the rotor system further comprises a locking device configured to lock the rotating shaft when the rotating shaft is in a static state.
Schwarz teaches wherein a rotor system (60, braking system - Para 41 (a type of rotor system as shown and as described in Para 41)) further comprises a locking device (72, lock - Para 44) configured to lock a rotating shaft (64, disc - Para 64 (a type of rotating shaft as described in Para 41 - “disc 64 may be integrally formed with the hub of 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modeled the rotor system of Lubell after the rotor system of Schwarz (thereby including the locking device of Schwarz on the rotor system of Lubell) for the advantage of being able to lock the system against rotation (Schwarz; Para 44).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Lubell et al. (U.S. 2005/0089392), as applied to claim 1 above, in view of Nardi et al. (U.S. 2007/0269151).
Re claim 10:
Lubell discloses the rotor system (entire assembly of Fig. 1) according to claim 1 (as described above).
Lubell fails to disclose wherein a portion of the rotating shaft where each bearing is mounted is coated with an anti-wear coating.
Nardi teaches wherein a portion (74, thrust surface - Para 26; 76, journal surface - Para 76 (elements 74 and 76 are collectively shown in Fig. 3 as a type of portion of element 68)) of a rotating shaft (68, rotating shaft - Para 26) where each bearing (72, bearing - Para 26) is mounted is coated with an anti-wear coating (24, bearing coating - Para 26 (a type of anti-wear coating as described in Para 26 - “…bearing coating 24 provides wear and fretting resistance…”))(see Fig. 3 and Para 26).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have included the anti-wear coating of .
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Lubell et al. (U.S. 2005/0089392), as applied to claim 2 above, in view of Thomson et al. (U.S. 5,014,518), and further in view of Weissman (U.S. 3,235,757).
Re claim 11:
Lubell discloses the rotor system (entire assembly of Fig. 1) according to claim 2 (as described above).
Lubell fails to disclose wherein at least one of the at least two radial bearings is a gas-magnetic hybrid radial bearing or a hydrodynamic-hydrostatic gas hybrid radial bearing.
Thomson teaches wherein at least one of at least two radial bearings (143, journal bearing - Col. 5, Lines 31-32 (a type of  radial bearing as described in Col. 5, Lines 31-39)) is a hydrodynamic-hydrostatic gas hybrid radial bearing (Col. 5, Lines 31-39 - “journal bearing 143…are preferably selected from…hybrid hydrodynamic-hydrostatic thrust bearings…radially and axially supported…”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have utilized the radial bearing of Thomson as at least one of the at least two radial bearings of Lubell for the advantage of providing free running, and radial and axial support (Thomson; Col. 5, Lines 31-39).
Lubell/Thomson fails to disclose wherein the thrust bearing is a gas-magnetic hybrid thrust bearing.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modeled the thrust bearing of Lubell/Thomson after the thrust bearing of Weissman for the advantage of resisting thrust forces along a spin axis whereby no mechanical frictional contact is encountered (Weissman; Col. 1, Lines 21-24).
Allowable Subject Matter
Claims 24-25, 30, and 33 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:
Claims 24-25, 30, and 33 would allowed primarily because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.
Additionally, the prior art of record does not teach “powering on a static-pressure bearing in the radial bearing and a static-pressure bearing in the thrust bearing to enable the rotating shaft to move to a preset radial position, such that the thrust disc of the thrust bearing moves to a preset axial position; after a rotating speed of the rotating shaft is accelerated to a working speed, powering off the static-pressure bearing in the radial bearing and the static-pressure bearing in the thrust bearing” as within the context 
Additionally, the prior art of record does not teach “powering on a static-pressure bearing in the radial bearing and a static-pressure bearing in the thrust bearing to enable the rotating shaft to move to a preset radial position, such that the thrust disc of the thrust bearing moves to a preset axial position; after a rotating speed of the rotating shaft is accelerated to a first preset value, powering off the static-pressure bearing in the radial bearing and the static-pressure bearing in the thrust bearing” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claims 25 and 30.
Additionally, the prior art of record does not teach “powering on a static-pressure bearing in the radial bearing and a static-pressure bearing in the thrust bearing to enable the rotating shaft to move to a preset radial position, such that the thrust disc of the thrust bearing moves to a preset axial position” and “after a rotating speed of the rotating shaft is accelerated to a working speed, powering off the static-pressure bearing in the radial bearing and the static-pressure bearing in the thrust bearing” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 33.
Therefore, the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by one or more references.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Loren C Edwards whose telephone number is (571)272-7133. The examiner can normally be reached M-R 6AM-430PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark A Laurenzi III can be reached on (571) 270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LOREN C EDWARDS/Examiner, Art Unit 3746                                                                                                                                                                                                        3/3/22